      Case 1:17-cv-03799-AJN-OTW Document 38 Filed 09/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                   9/13/21



  Rickey Ely,

                           Plaintiff
                                                                              17-cv-3799 (AJN)
                  –v–
                                                                                   ORDER
  Charles J. Link, Jr., et al.,

                           Defendants.


ALISON J. NATHAN, District Judge:

        The Court’s order dated September 10, 2021, was filed in error and should be

disregarded. Dkt. No. 37.



        SO ORDERED.

 Dated: September 13, 2021
        New York, New York                      ____________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge




                                               1
